Decree, by Judges Goldsborough and J. T. Chase,(a)
that the injunction heretofore issued in this cause, be dissolved as to all such sums of money, due from the said John Rogers, his executors and administrators, on account of the purchase of the houses and lot mentioned in the said bill of complaint, except as to the sum of 150/. current money, the value of the buildings erected on the said lot by Bennet Chew, and that, as to the said sum of 150/. current money, the said injunction heretofore issued in this cause, to prohibit the payment thereof, be and is hereby ordered to stand and remain, subject to such order and decree herein, as this court shall hereafter make respecting the same.
A bill was afterwards filed in this court by Anna Maria Chew, executrix of Bennet Chew, against the said Ahtynn, as administrator de bonis non of the said Rutland, and the said Staines and wife, claiming the said 150/. current money, for improvements, See. referring to the proceedings in the preceding case, and at October term, 1793, the following decree, by the same judges, was *131passed, to wit: That the said Staines and wife do and shall pay and satisfy unto the said Anna Maria Chew, executrix of Bennet Chezu. the sum of 150/. current mo- . , ney, with interest thereon from the time the same shall be demanded from the said Staines and wife, and that, upon payment of the same, and interest thereon as aforesaid, the injunction heretofore issued in the suit referred to by the bill of the said Chew, in which the said ^iiynn was complainant, against the said Staines and wife, shall be, and is hereby declared to be, dissolved.
Duvall, for the complainant.
Cooke, for the defendants.

 The chief judge had been counsel in the cause.